           Case 2:20-cr-00348-JMY Document 1 Filed 10/06/20 Page 1 of 4


                                                                                  Frled
                                                                                          [hdergeaf
                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL NO. 2O-CR.

                                                     DATE FILED:

DONTE TAYLOR                                         VIOLATIONS:
                                                     l8 U.S.C. $ 92a(aXlXA) (false statement to a
                                                     federal firearms licensee - 3 counts)
                                                     Notice of forfeiture

                                          INDICTMENT

                              COUNTS ONE THROLTGH THREE

THE GRAND JURY CHARGES THAT:

                At all times material to this indictment:

                L       Lock's Philadelphia Gun Exchange ("Lock's Gun Exchange"), located at

6700 Rowland Avenue, Philadelphi4 Pennsylvania 19149, possessed a federal firearms license

('FFL")   and was authorized to deal in firearms under federal laws.

                2.      FFL holders are licensed, among other things, to sell firearms and

ammunition. various rules and regulations, promulgated under the authority of chapter 44, Title

18, United States Code, govem the manner in which FFL holders are permitted to sell firearms

and ammunition.

                3.      The rules and regulations goveming FFL holders require that a person

seeking to purchase a firearm   fill out a Firearm   Transaction Record, ATF Form 4473. Part ofthe

Form4473 requires that the prospective purchaser certifu that all his or her answers on Form

4473 are true and correct. The Form 4473 contains language waming that "making any false

oral or written statement . . . is a crime punishable as a felony under Federal laui' and falsely

                                                     1
           Case 2:20-cr-00348-JMY Document 1 Filed 10/06/20 Page 2 of 4



stating that the purchaser is the "actual transferee/buyer" of the firearm(s) listed on the form,

when in fact the purchaser is not the "actual transferee/buyer," is "a crime pwrishable as a felony

under Federal   law...."
                4.         FFL holders are required to maintain a record, in the form ofa completed

Form 4473, ofthe identity ofthe actual buyer of firearms sold by the FFL holder, including the

buyer's home address and date of birth.

                5.         On or about the dates listed below, each date constituting a separate

offense, in Philadelphia, Pennsylvania in the Eastem District of Pennsylvania, defendant

                                           DONTETAYLO&

in cormection with the acquisition of each of the firearms listed below from the FFL holders

listed below, knowingly made a false statement and representation with respect to information

required by the provisions of Chapter 44, Title 18, United States Code, to be kept in the FFL

holders' records, in that defendant TAYLOR certified on the Form 4473 that he was the actual

transferee/buyer of each firearm listed below, when in fact, as defendant TAYLOR kneu this

statement was false and fictitious because, the actual transferee/buyer ofeach firearm were

persons other than defendant      TAYLOR:

  Count          Datc                   FFL                       Firearm(s)                Serial No.
    1       January   3   l,   Lock's Gun Exchange       Glock, Model 22, .40 caliber       BCXS644
            2019                                         S&W pistol
                                                         HWM, Model BA/R,357                1713124
                                                         Magnum revolver
            February           Lock's Gun Exchange       Taurus, Model G2C, 9mm             TL250726
            14,20t9                                      pistol
    J       March 19,          Lock's Gun Exchange       Glock, Model 27, .40 caliber       YEF263
            2019                                         S&W pistol
                                                         Glock, Model 23, .40 caliber       BCDYsI4
                                                         S&W pistol

                All in violation of Title   18, United States Code, Section 924(a)(1)(A).

                                                     2
          Case 2:20-cr-00348-JMY Document 1 Filed 10/06/20 Page 3 of 4




                                      NOTICE OF FO RFEITURE

TIIE GRAND JI]RY FTJRTHER CIIARGES TIIAT:

                  As a result of the violations of Title 18, United States Code, Section

92a(aXl XA), set forth in this indictment, defendant

                                         DONTETAYLOR

shall forfeit to the United States of America all firearms and ammunition involved in the

commission of these offenses, including, but not limited to:

             1.   Glock, Model22,.40 caliber S&W pistol, bearing serial number BCXS644;

             2.   HWM, Model BA./& 357 Magnum revolver, bearing serial number 17131241'

             3.   Tawus, Model G2C, 9mm pistol, bearing serial number TL250726;

             4.   Glock, Model27,.40 caliber S&W pistol, bearing serial number YEF263; and

             5.   Glock, Model 23, .40 caliber S&W pistol' bearing serial number BCDY514'

               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United


States Code, Section 924(d).

                                                               ATRUEBILL:




                                  l

WILLIAM M. McSWA
UNITED STATES ATTORNEY




                                                   -)
Case 2:20-cr-00348-JMY Document 1 Filed 10/06/20 Page 4 of 4




                                                                                                        q)
                                                                                                        q)
                                                                                                        q)
                                                                                     O
                                                                                                        L
                                                                         (!
                                                                                     a                  o
                                                                                     rrl                L
                                                                               trl         J            ta)
                                                                               ot    o          F      .(D a-    .i
                                                                         ()          a          Z
                                                                               ;l          F    r!   .- 6e
                                                                   I           i5t   rl]
                                                                                     F     !!
                                                                               _t          F    F
                                                                   =                       Z    9    .:tro
                                                                   (,          EI
                                                                               trl
                                                                                     F
                                                                                     a     o    o       Ea)
                                                                   F    a                       Z
                                                                   U           UI    l-1
                                                                         q)
                                                                                     rrl
                                                                                     F                  Ez
                                                                   F                                    o)
                                                                   a     6           z
                                                                        !J.l
                                                                                     D                 c
                                                                   a                 lfl
                                                                   ti
                                                                   t-                                           .EO
                                                                   k                 F
                                                                   F                                    rl
                                                                   a                                   t
                                                                                                       el
                                                                                                       o\
                                                                   F
                                                                   z                                   I
                                                               =   =                                   CD
                                                                                                       p
                                                                                                       6
